DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species III-Figure 5 in the reply filed on January 8, 2021 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on June 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,184,028 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 3-4, 6-9, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paterson et al. (U.S. 2008/0178805) in view of Fukuchi (U.S. 2007/0062645), Gianoulakis et al. (U.S. 2006/0234514), Schneider et al. (U.S. 6,261,408) and Koshimizu (U.S. 6,214,162). 
Referring to Figure 2 and paragraphs [0020]-[0043], Paterson et al. discloses a wafer processing apparatus, comprising:  a top chamber 15a (par.[0020]); a bottom chamber 15b (par.[0020]); a plate 10 separating the top chamber and the bottom chamber, the plate having a plurality of holes 72 that enable a flow of species from the top chamber to the bottom chamber during operation (par.[0020]); Referring to Figure 2 and paragraphs [0021]-[0024], Paterson et al. further disclose a continuous wave (CW) controller operable 140 to set a first voltage and a first frequency for a first radio frequency (RF) power source 122 coupled to a top electrode 116 in the top chamber, the first RF power source configured to provide a continuous RF power during operation of the chamber (pars.[0021],[0024]); a bias controller 142 operable to set a second voltage and a second frequency for a RF signal generated by a second RF power source 
Paterson et al. fail to teach a horizontal channel that exhausts gas peripherally out of the top chamber to an interior cavity, wherein the horizontal channel connects the top chamber and the interior cavity.
Referring to Figure 4 and paragraph [0224], Fukuchi teach a wafer processing apparatus wherein a horizontal channel 406a that exhausts gas peripherally out of the top chamber to an interior cavity for the purpose of precisely control a radical flux over a broad range in radical treatment (par.[0017]-[0018]).  Referring to Figures 3B, 3C and paragraphs [0039]-[0041], Gianoulakis et al. teach a wafer processing apparatus wherein the horizontal channel 366 connects the top chamber 360 and the interior cavity 372 in order to exhaust the top chamber and the lower chamber using a single foreline pump.  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the top chamber of Paterson et al. with a horizontal channel that exhausts gas peripherally out of the top chamber to an interior cavity, wherein the horizontal channel connects the top chamber and the interior cavity as taught by Fukuchi and Gianoulakis et al. in order to precisely control a radical flux over a broad range in radical treatment using a single pump and reduce equipment costs.
a pressure throttle ring disposed in the horizontal channel for controlling an amount of the gas exhausted peripherally out of the top chamber during the operation to form plasma in the top chamber and plasma in the bottom chamber and to control pressure in the top chamber during the operation.  
Referring to Figures 2-6 and column 5, lines 54-61, Schneider et al. teach a wafer processing apparatus a pressure throttle ring 501 is disposed in a channel for controlling an amount of the gas exhausted peripherally out of the chamber.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the horizontal channel in the top chamber of Paterson et al. in view of Fukuchi and Gianoulakis et al. with a pressure throttle ring disposed in the channel as taught by Schneider et al. since it is conventionally used for controlling an amount of the gas exhausted peripherally out of a chamber.
With regards to during the operation to form plasma in the top chamber and plasma in the bottom chamber and to control pressure in the top chamber during the operation, since Paterson et al. in view of Fukuchi, Gianoulakis et al., and Schneider et al. teach the structural components of a pressure throttle ring disposed in the horizontal channel for controlling an amount of the gas exhausted peripherally out of the top chamber, then the pressure throttle ring is capable of functioning during the operation to form plasma in the top chamber and plasma in the bottom chamber and to control pressure in the top chamber during the operation.  
The resulting apparatus of Paterson et al. in view of Fukuchi, Gianoulakis et al., and Schneider et al. would yield a pressure throttle ring disposed in the horizontal channel for 
Paterson et al. in view of Fukuchi, Gianoulakis et al., and Schneider et al. is silent on a pulse controller operable to set a second voltage, a second frequency, an ON-period duration, and an OFF-period duration for a pulsed RF signal generated by a second RF power source coupled through a first match circuit to a bottom electrode in the bottom chamber.
Referring to Figures 1, 2, 4 and column 6, lines 46-54, column 7, lines 32-59, Koshimizu teaches a pulse controller 154 operable to set voltage, frequency, an ON-period duration, and an OFF- period duration for a pulsed RF signal generated by a second RF power source coupled to a bottom electrode in the bottom chamber in order to control etching shape, selectivity and reducing unwanted charge-up.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bias controller of Paterson et al. in view of Fukuchi, Gianoulakis et al., and Schneider et al. with a pulse controller as taught by Koshimizu in order to control the etch bias, sheath, dissociation chemistry, etching shape, selectivity and reducing unwanted charge-up. 
The resulting apparatus of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu would yield a continuous wave (CW) controller operable to set a first voltage and a first frequency for a first radio frequency (RF) power source coupled to a top electrode in the top chamber, the first RF power source configured to provide a continuous RF power during operation of the chamber; a pulse controller operable to set a second voltage, a second frequency, an ON-period duration, and an OFF-period duration for a pulsed RF signal 
With respect to claim 3, the wafer processing apparatus of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu further includes wherein the parameters for the top chamber include the first voltage and the first frequency for the first RF power source (par.[0024]-Paterson et al.), wherein the parameters for the bottom chamber include the second voltage, the second frequency, the ON-period duration, and the OFF-period duration for the pulsed RF signal (par.[0024]-Paterson et al., column 6, lines 46-54, column 7, lines 32-59-Koshimizu).
With respect to claim 4, the wafer processing apparatus of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu further includes wherein the system controller is further operable to set a first pressure in the top chamber and a second pressure in the bottom chamber, wherein the first pressure is higher than the second pressure (pars.[0030],[0035]-Paterson et al.).
With respect to claim 6, the wafer processing apparatus of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu further includes wherein the ON-period duration is different than the OFF-period duration (col.7, lines 37-58-Koshimizu).

With respect to claim 8, the wafer processing apparatus of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu further includes wherein the first frequency of the first RF power source has a value between 27 MHz and 100 MHz (par.[0021]-Paterson et al.).
With respect to claim 9, the wafer processing apparatus of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu further includes wherein the second frequency of the second RF power source has a value between 0.4 MHz and 25 MHz (par.[0022]-Paterson et al.).
With respect to claim 12, the wafer processing apparatus of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu further includes wherein the interior cavity surrounds the top and bottom chambers (Fig. 3B-Gianoulakis et al.).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paterson et al. (U.S. 2008/0178805) in view of Fukuchi (U.S. 2007/0062645), Gianoulakis et al. (U.S. 2006/0234514), Schneider et al. (U.S. 6,261,408), and Koshimizu (U.S. 6,214,162) as applied to claims 1, 3-4, 6-9, and 12 above, and further in view of Ishizuka et al. (U.S. 5,476,182).
The teachings of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu have been discussed above.

Referring to column 6, line 67-column 7, line 14, Ishikawa et al. teach further wherein the top chamber is operable to have a first pressure between 20 mTorr and 60 mTorr during processing, and wherein the bottom chamber is operable to have a second pressure between 10 mTorr and 19 mTorr during processing in order to achieve the desired processing results.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to operate the pressure of the top and bottom chambers of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu such that wherein the top chamber is operable to have a first pressure between 20 mTorr and 60 mTorr during processing, and wherein the bottom chamber is operable to have a second pressure between 10 mTorr and 19 mTorr as taught by Ishikawa et al. in order to achieve the desired processing results.  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paterson et al. (U.S. 2008/0178805) in view of Fukuchi (U.S. 2007/0062645), Gianoulakis et al. (U.S. 2006/0234514), Schneider et al. (U.S. 6,261,408), and Koshimizu (U.S. 6,214,162) as applied to claims 1, 3-4, 6-9, and 12 above, and further in view of Hanawa et al. (7,695,590).
The teachings of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu have been discussed above.

Referring to column 14, lines 6-9 Hanawa et al. teach a voltage of the first RF power source has a value between 100 V and 600 V in order to generate plasma.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the first voltage of the first power source of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu to operate between 100 V and 600 V as taught by Hanawa et al in order to generate plasma.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paterson et al. (U.S. 2008/0178805) in view of Fukuchi (U.S. 2007/0062645), Gianoulakis et al. (U.S. 2006/0234514), Schneider et al. (U.S. 6,261,408), and Koshimizu (U.S. 6,214,162) as applied to claims 1, 3-4, 6-9, and 12 above, and further in view of Chen et al. (U.S. 2004/0025791).
The teachings of Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu  have been discussed above.
Paterson et al. in view of Fukuchi, Gianoulakis et al., Schneider et al., and Koshimizu fail to teach wherein a second voltage of the second RF power source has a value between 1000 V and 6000 V.
Referring to claim 10, Chen et al. teach that it is conventionally known in the art to apply a voltage of the second RF power source has a value between 1000 V and 6000 V to generate a bias.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the second voltage of the second power source of Paterson et al. in view of .
Response to Arguments
Applicant’s arguments have been considered but are moot because new references Gianoulakis et al. and Schneider et al. teach 
a horizontal channel that exhausts gas peripherally out of the top chamber to an 
interior cavity, wherein the horizontal channel connects the top chamber and the interior cavity; 
and a pressure throttle ring disposed in the horizontal channel for controlling an amount of the gas exhausted peripherally out of the top chamber during the operation to form plasma in the top chamber and plasma in the bottom
chamber and to control pressure in the top chamber during the operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shinriki et al.’427, Komino et al.’151, Mikata et al.’081, and Koshimizu et al.’323 teach a horizontal channel that exhausts gas peripherally out of the top chamber.  Ying et al.’314 teach a pressure throttle ring.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716             

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716